Case 2:20-cv-04628-AB-AGR Document 18 Filed 07/13/20 Page 1 of 3 Page ID #:204
Case 2:20-cv-04628-AB-AGR Document 18 Filed 07/13/20 Page 2 of 3 Page ID #:205




    A. The Removal Was Timely.

       A defendant must remove a case within thirty days of receiving a copy of the
 complaint, or if the matter is not removable based on the complaint, within thirty
 days of receiving “an amended pleading, motion, order or other paper from which
 it may be ascertained that the case is one which is or has become removable.” 28
 U.S.C. § 1446(b).

         The first thirty-day window is triggered by a defendant’s receipt of an
 “initial pleading” that reveals a basis for removal. 28 U.S.C. § 1446(b)(1). This
 first thirty-day period for removal only applies if the case stated by the initial
 pleading is removable on its face: removability is determined by the contents of
 “the four corners of applicable pleadings, not through subjective knowledge or a
 duty to make further inquiry.” Harris v. Bankers Life & Cas. Co., 425 F.3d 689,
 694 (9th Cir. 2005).

         Plaintiff contends that the amount on controversy was apparent from the
 initial Complaint because although it did not allege the purchase price of the
 vehicle, it did allege its model year, date of purchase, and VIN number. Plaintiff
 states that Defendant could have used this information determine the purchase
 price and thus the amount in controversy. Plaintiff also asserts that, in February
 2020, it provided information regarding warranty repairs in discovery, from which
 Defendant could have ascertained the amount in controversy. Defendant did not
 remove until May 22, 2020 – more than 30 days after either event.

       Given that “notice of removability under § 1446(b) is determined through
 examination of the four corners of the applicable pleadings, not through [the
 defendant’s] subjective knowledge or a duty to make further inquiry,” Harris, 425
 F.3d at 694, Plaintiff’s argument that Defendants could have determined the
 amount in controversy by conducting an investigation necessarily fails. The
 Complaint was not sufficient to give notice of removability. The case did not
 become removable until Plaintiff produced the purchase contract, and Defendant
 removed 30 days thereafter. Removal was therefore timely.

    B. Defendant Has Failed to Establish Plaintiff’s Citizenship.

        Plaintiff also argues that Defendant did not establish complete diversity
 because it failed to establish his citizenship. Plaintiff’s Complaint does not allege
 his residence, domicile, or citizenship. Defendant alleges that Plaintiff is a citizen
 of California based on the vehicle purchase contract providing a California

 CV-90 (12/02)               CIVIL MINUTES – GENERAL                 Initials of Deputy Clerk CB

                                             2
Case 2:20-cv-04628-AB-AGR Document 18 Filed 07/13/20 Page 3 of 3 Page ID #:206




 address. Although “[i]t is assumed … that a person’s current residence is also his
 domicile,” Charles Alan Wright & Arthur R. Miller, Federal Practice &
 Procedure §3612 (3d. ed. 2013), the contract that Defendants rely upon was signed
 on July 26, 2018, which is about 22 months before Defendant removed the case.
 Defendant has not shown that such evidence is sufficient to establish Plaintiff’s
 current residence as of the time of removal. Removal statutes are “strictly
 construe[d] against removal [] so “[f]ederal jurisdiction must be rejected if there is
 any doubt as to the right of removal in the first instance. []” Gaus v. Miles, Inc.,
 980 F.2d 564, 566 (9th Cir. 1992) (citations omitted). The Court therefore
 concludes that Defendant has not met its burden of establishing Plaintiff’s
 citizenships, so it has not established federal jurisdiction over this action. The
 Court GRANTS the Motion for Remand.

        The Court finds that the removal was neither objectively unreasonable nor
 frivolous, and declines to award Plaintiff his attorneys

 II.     CONCLUSION

    Plaintiff’s Motion for Remand is GRANTED, and this action is hereby
 REMANDED back to the state court from which it was removed.

         IT IS SO ORDERED.




 CV-90 (12/02)              CIVIL MINUTES – GENERAL                 Initials of Deputy Clerk CB

                                            3
